DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 are objected to because of the following informalities:  Claims 5-6 recite the same limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. 20160365398.

    PNG
    media_image1.png
    487
    856
    media_image1.png
    Greyscale


Regarding claim 1, fig. 2 of Kim discloses a display device comprising: 
a substrate 101; 
a first metal layer 220 being provided on the substrate; 
a flattening film 109 being provided on the first metal layer; 
a second metal layer (as labeled by examiner above) and a plurality of light-emitting elements 100b being provided on the flattening film; and 
a sealing film 300 covering the plurality of light-emitting elements, 
wherein a display region DA and a frame region NDA are provided, the display region in which an image is displayed by light emission of the plurality of light-emitting elements, and the frame region being positioned in a periphery of the display region, 
the sealing film includes an organic layer 310, and the organic layer includes a circumferential end edge being positioned in the frame region, 

the first metal layer and the second metal layer are each provided across the slit, and are in contact with each other inside the slit,
a low reflection film 320 is provided on the second metal layer at a location at which the organic layer 310 and the slit overlap each other, the low reflection film 320 having light reflectivity lower than light reflectivity of the second metal layer (this is necessary the case as 220 is metal and is more reflective than insulation layer par [0088]),
the plurality of light-emitting elements each include a first electrode 113, a function layer 112 being provided on the first electrode, and a second electrode 111 being provided on the function layer, 
the second electrode 111 is provided and shared by the plurality of light-emitting elements (this is necessary the case as each 100b are connected), and 
the second metal layer is formed of a material identical to a material of the first electrode 113 in a layer identical to a layer of the first electrode (this is necessary the case as the second metal layer is a extension to and from 113 – see fig. 2 above).

Regarding claim 3, fig. 2 of Kim discloses wherein a trench (region between 109c to 109a from top of 106 to top of 109) is formed in the flattening film, the trench passing through the flattening film, and the second metal layer and the second electrode cover an inner face of the trench, and are in contact with each other inside the trench.

Regarding claim 4, Kim discloses wherein the first metal layer 220 is formed of a material identical to a material of a source wiring line in a layer identical to a layer of the source wiring line (par [0074]), the source wiring line being provided in the display region, the second electrode is electrically 

Regarding claim 5, fig. 2 of Kim discloses wherein an edge cover 109a is provided between the second metal layer and the second electrode 111 in the display region, a first dam wall 109c surrounding the display region and a second dam wall 109b  surrounding the first dam wall are provided in the frame region, the first dam wall 109c is formed of a material identical to a material of the edge cover 109a in a layer identical to a layer of the edge cover, and the second dam wall 109b includes a first wall layer (left side of 109b) and a second wall layer (right side of 109b), the first wall layer being formed of a material identical to a material of the flattening film 109 in a layer identical to a layer of the flattening film, and the second wall layer being formed of a material identical to a material of the edge cover in a layer identical to a layer of the edge cover (same material as 109).

Regarding claim 6 (see rejection of claim 5), wherein an edge cover 109a is provided between the second metal layer and the second electrode in the display region, a first dam wall surrounding the display region and a second dam wall surrounding the first dam wall are provided in the frame region, the first dam wall is formed of a material identical to a material of the flattening film in a layer identical to a layer of the flattening film, and the second dam wall includes a first wall layer and a second wall layer, the first wall layer being formed of a material identical to a material of the flattening film in a layer identical to a layer of the flattening film, and the second wall layer being formed of a material identical to a material of the edge cover in a layer identical to a layer of the edge cover.



Regarding claim 8, fig. 2 of Kim discloses wherein the low reflection film 320 is provided between the flattening film 109 and the first dam wall 109c.

Regarding claim 9, fig. 2 of Kim discloses wherein the low reflection film 320 is provided in a solid-like state between the flattening film 109 and the first dam wall 109c.

Regarding claim 10. The display device according to claim 5, wherein the low reflection film 320 is provided in an island shape (some type of an island) between the flattening film 109 and the first dam wall 109c.

Regarding claim 11, fig. 2 of Kim discloses wherein a plurality of the low reflection films (see 330/310) are provided at an interval along the first dam wall.




    PNG
    media_image2.png
    551
    854
    media_image2.png
    Greyscale


Regarding claims 1 and 13, fig. 2 of Kim discloses a display device comprising: 
a substrate 101; 
a first metal layer (as labeled by examiner above) being provided on the substrate; 
a flattening film 109 being provided on (the side of) the first metal layer; 
a second metal layer (as labeled by examiner above) and a plurality of light-emitting elements 100b being provided on the flattening film; and 
a sealing film 300 covering the plurality of light-emitting elements, 

the sealing film includes an organic layer 310, and the organic layer includes a circumferential end edge being positioned in the frame region, 
a slit (region between occupied by first metal and second metal) is formed in an outer side of the flattening film, the slit overlapping the circumferential end edge of the organic layer, 
the first metal layer and the second metal layer are each provided across the slit, and are in contact with each other inside the slit,
a low reflection film 220 is provided on the second metal layer at a location at which the organic layer 310 and the slit overlap each other, the low reflection film 220 having light reflectivity lower than light reflectivity of the second metal layer (this is necessary the case as light from 220 will reflect less light as it is being covered by layers above),
the plurality of light-emitting elements each include a first electrode 113, a function layer 112 being provided on the first electrode, and a second electrode 111 being provided on the function layer, 
the second electrode 111 is provided and shared by the plurality of light-emitting elements (this is necessary the case as each 100b are connected), and 
the second metal layer is formed of a material identical to a material of the first electrode 113 in a layer identical to a layer of the first electrode (this is necessary the case as the second metal layer is a extension to and from 113 – see fig. 2 above), wherein the low reflection film 220 is formed of a metal material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829